Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
The present application is being examined as a divisional application of U.S. Application No. 16/670,594, filed on October 31, 2019, which is continuation of International Application No. PCT/CN2019/102121, filed on August 23, 2019, which claims the benefit of priority to Chinese Patent Application No. 201910522007.2 filed on June 17, 2019.
Now pending in this application are claims 1-20.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/8/2021, 3/24/2021, 3/31/2021, 6/28/2022, 9/26/2022, and 10/26/2022 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
[0110] Describes “Fig. 1460” however it seems like this should be “Operation 1460”.
Appropriate correction is required.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
The recitation “forming a dielectric stack comprising interleaved a plurality of initial insulating layers and a plurality of initial sacrificial layers” is non-standard English because “comprising interleaved” is undefined. 
The examiner proposes a more standard recitation, such as “forming a dielectric stack of interleaving layers comprising [[interleaved]] a plurality of initial insulating layers and a plurality of initial sacrificial layers”.

Other usage of interleaved is found in the claims, and the examiner requests similar corrections.

Furthermore, the applicant’s usage of “initial insulating layers” and “initial sacrificial layers” as claim terms is not consistent throughout the claims, which creates ambiguity. Please use these claim terms consistently to avoid antecedent objects/rejections.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 12-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lu (US # 20170047334). 
	
Regarding Claim 1, Lu teaches a method for forming a three-dimensional (3D) memory device, comprising:
forming a dielectric stack (32, 42) comprising interleaved a plurality of initial insulating layers (32) and a plurality of initial sacrificial layers (42) over a substrate (10);
forming at least one slit structure (horizontal regions aligned with trenches 79D/79S; entire row extending horizontally between each grouping of memory structures 55; see Fig. 8B and corresponding text) extending vertically and laterally in the dielectric stack and dividing the dielectric stack into a plurality of block regions (shown as 102A-102D), the at least one slit structure each comprising a plurality of slit openings (79D/79S) exposing the substrate and an initial support structure between adjacent slit openings (shown), wherein each of the plurality of block regions comprises interleaved a plurality of insulating layers and a plurality of sacrificial layers (see Fig. 5A, parts 32, 42 in region 100), and
the initial support structure comprises interleaved plurality of insulating portions and sacrificial portions (parts 32 and 42 under part 66; see Fig. 6C), each of the plurality of insulating portions and sacrificial portions being in contact with respective insulating layers and sacrificial layers of a same level from adjacent block regions (shown);
forming a plurality of channel structures (55) extending vertically through the dielectric stack (shown);
replacing the plurality of sacrificial layers and the plurality of sacrificial portions with a plurality of conductor layers (46) and a plurality of conductor portions (46) through the at least one slit structure (see Figs. 9C and 10C); and
forming a source structure in each slit structure, the source structure comprising an insulating spacer (74) in each of the plurality of slit openings and a source contact (76) in a respective insulating spacer.

Regarding Claim 2, Lu teaches the method of claim 1, wherein forming the at least one slit structure comprises: 
patterning the dielectric stack to form a support opening (59) along a lateral direction the respective slit structure extends (shown), a length of the support opening being less than a length of the slit structure (see Fig. 8B) along the lateral direction, a bottom of the support opening being between a top and a bottom surfaces of a first initial insulating layer (layer 32 that is two down from layer 70; shown in Fig. 5C) of the dielectric stack; and
depositing a dielectric material (66; [0092]) to fill up the support opening and form a dividing structure (shown).

Regarding Claim 3, Lu teaches the method of claim 2, wherein:
forming the at least one slit structure (corresponding to the trench structure aligned with 79D/79S) comprises removing portions of the dielectric stack adjacent to the dividing structure (66) along the lateral direction to form a pair of slit openings (two pairs are shown) that expose the substrate (shown), a width of each of the pair of slit openings being less than or equal to a width of the dividing structure (shown approx. equal to 66) along another lateral direction (vertical on the page, Fig. 8B) perpendicular to the lateral direction (shown); and
the dividing structure and remaining interleaved sacrificial portions and insulating portions under the dividing structure form the initial support structure (104).

Regarding Claim 4, Lu teaches the method of claim 3, wherein removing the portions of the dielectric stack comprises using the dividing structure as an etch mask to etch the portions of the dielectric stack adjacent to the dividing structure and retain the interleaved sacrificial portions and insulating portions under the dividing structure (shown masking the support structure 104).

Regarding Claim 5, Lu teaches the method of claim 2, wherein forming the plurality of channel structures comprises forming at least one channel structure (55) on both sides of the dividing structure along the other lateral direction (shown see Fig. 8B).


Regarding Claim 12, Lu teaches a method for forming a three-dimensional (3D) memory device, comprising:
forming a dielectric stack (32, 42) of interleaved plurality of initial insulating (32) and a plurality of initial sacrificial layers (42) over a substrate (10);
forming a dielectric structure (66) extending along a lateral direction (horizontal in Fig. 6B) in the dielectric stack, the dielectric structures extending vertically into a first initial insulating layer (see Fig. 6C);
patterning the dielectric stack using the dielectric structure as an etch mask to form a slit structure (horizontal regions aligned with trenches 79D/79S; entire row extending horizontally between each grouping of memory structures 55; see Fig. 8B and corresponding text) extending vertically and laterally in the dielectric stack and dividing the dielectric stack into a pair of block regions (shown as 102A-102D), the slit structure comprising a plurality of slit openings (79D/79S) exposing the substrate and a plurality of initial support structure between adjacent slit openings (shown), wherein each of the plurality of block regions comprises interleaved a plurality of insulating layers and sacrificial layers (see Fig. 5A, parts 32, 42 in region 100), and
each of the plurality of initial support structure comprises interleaved a plurality of insulating portions and a plurality of sacrificial portions (parts 32 and 42 under part 66; see Fig. 6C), each of the plurality of insulating portions and sacrificial portions being in contact with respective insulating layers and sacrificial layers of a same level from adjacent block regions (shown);
forming a plurality of channel structures (55) extending vertically through the dielectric stack;
replacing the plurality of sacrificial layers and the plurality of sacrificial portions with a plurality of conductor layers (46) and a plurality of conductor portions (46) through the at least one slit structure (see Figs. 9C and 10C); and
forming a source structure in each slit structure, the source structure comprising an insulating spacer (74) in each of the plurality of slit openings and a source contact (76) in a respective insulating spacer.

Regarding Claim 13, Lu teaches the method of claim 12, wherein the dielectric structure comprises a plurality of dividing structures being disconnected from one another, and forming the dielectric structure comprises:
patterning the dielectric stack to form a plurality of support openings (59) along the lateral direction, a length of each of the plurality of support openings being less than a length of the slit structure along the lateral direction (see Fig. 8B), the plurality of support openings each being disconnected from one another (see Fig. 8B) and have a bottom surface between a top and a bottom surfaces of the first initial insulating layer (layer 32 that is two down from layer 70; shown in Fig. 5C); and
depositing a dielectric material (66; [0092]) to fill up the plurality of support openings and form the plurality of dividing structures.

Regarding Claim 14, Lu teaches the method of claim 13, wherein 
forming the at least one slit structure (corresponding to the trench structure aligned with 79D/79S) comprises removing portions of the dielectric stack adjacent to the dividing structure (66) along the lateral direction to form a pair of slit openings (two pairs are shown) that expose the substrate (shown), a width of each of the pair of slit openings being less than or equal to a width of the dividing structure (shown approx. equal to 66) along another lateral direction (vertical on the page, Fig. 8B) perpendicular to the lateral direction (shown); and
the dividing structure and remaining interleaved sacrificial portions and insulating portions under the dividing structure form the initial support structure (104).

Regarding Claim 15, Lu teaches the method of claim 14, wherein removing the portions of the dielectric stack comprises using the dividing structure as an etch mask to etch the portions of the dielectric stack adjacent to the dividing structure and retain the interleaved sacrificial portions and insulating portions under the dividing structure (shown masking the support structure 104).

Regarding Claim 16, Lu teaches the method of claim 13, wherein forming the plurality of channel structures comprises forming at least one channel structure (55) on both sides of the dividing structure along the other lateral direction (shown see Fig. 8B).

Allowable Subject Matter
Claims 6-11 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 6, Lu teaches the method of claim 1, wherein forming the at least one slit structure comprises:
patterning the dielectric stack to form a support opening (59) along a lateral direction the respective slit structure extends (see Fig. 6B); and
depositing a dielectric material (66) to fill up the support opening and form an initial dividing structure (see Fig. 6C).

Although the prior art shows substantial features of the claimed invention, the prior art reviewed by the examiner neither teaches nor reasonably suggests all the claimed limitations, including a length of the support opening being equal to a length of the slit structure along the lateral direction, a bottom of the support opening being between a top and a bottom surfaces of a first initial insulating layer of the dielectric stack

Regarding Claim 10, although the prior art shows substantial features of the claimed invention, the prior art reviewed by the examiner neither teaches nor reasonably suggests all the claimed limitations, including forming a cut structure in at least one of the plurality of block regions, the cut structure extends in parallel with the at least one slit structure and divides the at least one of the plurality of memory blocks into a plurality of memory fingers.
	
Regarding Claim 17, Lu teaches the method of claim 12, wherein forming the at least one slit structure comprises:
patterning the dielectric stack to form a support opening (59) along a lateral direction the respective slit structure extends (see Fig. 6B); and
depositing a dielectric material (66) to fill up the support opening and form an initial dividing structure (see Fig. 6C).

Although the prior art shows substantial features of the claimed invention, the prior art reviewed by the examiner neither teaches nor reasonably suggests all the claimed limitations, including a length of the support opening being equal to a length of the slit structure along the lateral direction, a bottom of the support opening being between a top and a bottom surfaces of a first initial insulating layer of the dielectric stack.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US # 20190067314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached working Monday-Friday between 9 am and 6 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899